Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pierre R. Yanney (Reg. No. 35,418) on March 3, 2021.
The application has been amended as follows: 
	Amend claim 1 as follows:
A method for operating an access control system which comprises an electronic lock having an active and an inactive state on an access-restricted zone, a data processing device with a database which stores the state of the electronic lock and a user file in which a user is assigned at least one access authorization to an access-restricted zone and a mobile electronic device to be carried by the user for communication with the electronic lock and the data processing device, the method comprising: 


sending the server message by the mobile electronic device to the data processing device by means of a first radio transmission; 
storing the state of the electronic lock in the data processing device based on an evaluation of the lock state designator; 
generating a confirmation message by the data processing device, wherein the confirmation message: 
contains an electronic code for activating the electronic lock, when the electronic lock is in the inactive state and the device identifier in the user file is assigned to the lock identifier, and
contains a user message when the electronic lock is in the active state or the user has no access authorization to the access-restricted zone assigned to the electronic lock; 
receiving the confirmation message by the mobile electronic device by means of a second radio transmission, the mobile electronic device using the confirmation message to unlock the electronic lock;
the mobile electronic device subsequently receiving from the electronic lock, at a later time when the user is leaving the access-restricted zone, the lock identifier and an updated lock state designator;
the mobile electronic device sending a further server message to the data processing device conveying the lock identifier and the updated lock state designator.
Amend claim 9 as follows:
An access control system comprising:
 an electronic lock which is arranged on an access-restricted zone, has an active and an inactive state and comprises a radio transceiver, wherein the radio transceiver is configured to send to a mobile electronic device when the mobile electronic device is within radio range of the electronic lock, a data signal comprising a lock identifier and a lock state designator, and wherein the mobile electronic device is assigned to a user and during operation generates a server message which comprises the lock identifier, the lock state designator and a device identifier of the mobile electronic device; and 
a data processing device with a database which stores the state of the electronic lock and comprises a user file in which a user is assigned at least one access authorization to an access- restricted zone, wherein the data processing device is configured for a communication with the mobile electronic device and for generating a confirmation message to the mobile electronic device, wherein the confirmation message: 
contains an electronic code for use by the mobile electronic device in activating the electronic lock when the electronic lock is in the inactive state and the device identifier in the user file is assigned to the lock identifier and Page 4 of 12DOCKET NO.: 20028-0004PATENT Application No.: 16/461,126 Office Action Dated: October 5, 2020 
contains a user message when the electronic lock is in the active state or the user has no access authorization to the access-restricted zone assigned to the electronic lock,
the mobile electronic device using the confirmation message to unlock the electronic lock;
the mobile electronic device subsequently receiving from the electronic lock, at a later time when the user is leaving the access-restricted zone, the lock identifier and an updated lock state designator;
the mobile electronic device sending a further server message to the data processing device conveying the lock identifier and the updated lock state designator.
Amend claim 16 as follows:
A method for monitoring the status of an access control system having one or more electronic locks, each lock having an active state and an inactive state, a data processing device with a database which stores the state of each lock and a user file which maintains user information including information pertaining to a user mobile electronic device carried by each user, the method comprising:

automatically sending by the mobile electronic device to the data processing device, the lock identifier and lock state designator received from at least one electronic lock; 
the data processing device updating the database to reflect the lock state designator automatically provided by each mobile electronic device;
the data processing device sending a confirmation message to the mobile electronic device, the confirmation message including an electronic code for activating the electronic lock, the mobile electronic device using the confirmation message to unlock the electronic lock;
the mobile electronic device subsequently receiving from the electronic lock, at a later time when the user is leaving an access-restricted zone of the electronic lock, the lock identifier and an updated lock state designator, the mobile electronic device sending to the data processing device, the lock identifier and the updated lock state designator; 
whereby the monitoring of the status of the access control system is achieved utilizing automatic communication from said electronic lock to the mobile electronic device and automatic communication from 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NABIL H SYED/Primary Examiner, Art Unit 2683